                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 1 of 11


                   1 Steven Brower (SBN 93568)
                      Steve@BrowerLawGroup.com
                   2 BROWER LAW GROUP, APC
                     23601 Moulton Parkway, Suite 220
                   3 Laguna Hills, CA 92653
                     Telephone: (949) 668-0825
                   4
                      Attorneys for Plaintiff
                   5
                   6
                   7                        UNITED STATES DISTRICT COURT
                   8                      EASTERN DISTRICT OF CALIFORNIA
                   9   IN RE SUBPOENA ISSUED IN:
              10        Appel v. Wolf                             Misc. Case No.:   2:21-at-00606
              11        Pending in the U.S. District Court for the ORAL ARGUMENT REQUESTED
                        Southern District of California
              12
                        Case No. 18-cv-814-L-BGS
              13                                                  PLAINTIFF HOWARD APPEL’S
                        HOWARD APPEL,                             NOTICE OF MOTION AND
              14                                                  MOTION TO QUASH SUBPOENA
                                    Plaintiff,                    FOR PRODUCTION OF BUSINESS
              15                                                  RECORDS TO A NON-PARTY
                              v.                                  WITNESS, OR IN THE
              16                                                  ALTERNATIVE FOR A
                        ROBERT S. WOLF,                           PROTECTIVE ORDER; REQUEST
              17                                                  FOR SANCTIONS IN THE
                                    Defendant.                    AMOUNT OF $3,725.00
              18
              19                                                  Date:
                                                                  Time:
              20                                                  Dept.:
                                                                  Judge:
              21
                                                                  [Concurrently filed with Declaration of
              22                                                  Steven Brower.]
              23
              24
              25
              26
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                              1
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 2 of 11


                   1 TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
                   2         PLEASE TAKE NOTICE THAT on such soonest date as the Court shall
                   3 direct, Plaintiff Howard Appel will move and hereby moves the Court: (1) for an
                   4 order quashing Defendant Robert S. Wolf’s (“Wolf”) Deposition Subpoena for
                   5 Production of Business Records to a non-party witness Millennium Health LLC. (the
                   6 “Subpoena”); and (2) for an order requesting an award of reasonable expenses
                   7 incurred by Brower Law Group, APC in making this Motion in the amount of
                   8 $3,725.00 to be paid by Defendant Wolf, and his counsel of record Wingert Grebing
                   9 Brubaker & Juskie LLP, and Andrew A. Servais.
              10             This Motion is made pursuant to Rules 26(b), 26(c), and 45(d)(3) of the Federal
              11 Rules of Civil Procedure and predicated upon the grounds that (1) the Subpoena
              12 requires the compliance beyond the geographical limits specified in rule 45(c);
              13 (2) the Subpoena seeks records that are not relevant to any party’s claims or defense;
              14 (3) the Subpoena is not proportional to the needs of the case and therefore unjustly
              15 burdensome and oppressive; (4) the Subpoena improperly seeks records that are
              16 protected from disclosure by the Constitutional rights to privacy and confidentiality;
              17 and (5) the Subpoena is nothing more than attempt to harass Plaintiff.
              18             This Motion is based upon this notice, the attached Memorandum of Points
              19 and Authorities, the Declaration of Steven Brower filed concurrently herewith, and
              20 such further evidence and arguments as may be presented prior to or at the time of
              21 hearing on the Motion.
              22
              23 DATED: July 1, 2021                         BROWER LAW GROUP, APC
              24
              25                                             By: /s/ Steven Brower
                                                                 Steven Brower
              26                                                 Attorney for Plaintiff
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                2
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 3 of 11


                   1                   MEMORANDUM OF POINTS AND AUTHORITIES
                   2 I.      INTRODUCTION AND FACTUAL BACKGROUND
                   3         This subpoena arises from a defamation action pending in the Southern District
                   4 of California. That action stems from a libelous e-mail sent by Respondent Robert
                   5 Wolf (“Wolf”) on or about November 27, 2017, in a different lawsuit between
                   6 Petitioner Howard J. Appel (“Appel”) and Concierge Auctions (“Concierge”). Wolf,
                   7 a lawyer who represented Concierge in other matters (though not that particular
                   8 litigation), sent an email to counsel in that case which stated, in a relevant part, “[b]y
                   9 the way, I know Howard Appel from when I used to head the litigation side at Gersten
              10 Savage, more than 10 years ago. Howard had legal issues (securities fraud) along
              11 with Montrose Capital and Jonathan Winston, who were also clients at the time.
              12 Please send him my regards.” (Declaration of Steven Brower [“Brower Decl.”], Ex.
              13 B.)
              14             Nothing in this e-mail was true. Wolf did not know Appel at all, nor had Appel
              15 ever had “legal issues (securities fraud) along with Montrose Capital.” Although
              16 Wolf apparently felt familiar enough with Appel to share that he had privileged
              17 knowledge about Appel’s legal affairs (and to drop not-so-subtle innuendos that he
              18 might use that knowledge), he was not familiar enough to realize (or diligent enough
              19 to find out) that the Petitioner Howard J. Appel, in this case, was a different person.
              20 The Howard M. Appel to whom Wolf was referring in his e-mail (the “Libelous E-
              21 mail”) is currently serving a federal sentence for securities fraud.
              22             Counsel for Appel asked Wolf to retract the statement, and Wolf refused—
              23 twice. Appel thereafter brought the underlying defamation action. In discovery,
              24 Wolf was forced to admit that he did not know Petitioner Howard Appel at the time
              25 he sent the Libelous E-Mail.
              26             Faced with clear liability for his defamatory statements, Wolf has now doubled
              27 down and chosen a reprehensible strategy of engaging in a fishing expedition, hoping
              28 to be able to claim that his false statements were inadvertently true. In a desperate
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                  3
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 4 of 11


                   1 effort to smear Appel again, Wolf is attempting to argue that legal issues that Appel’s
                   2 former employer had—that arose after Appel worked there, which Wolf did not know
                   3 about, and which were not securities fraud—somehow “prove” that the Libelous E-
                   4 mail became true, later on.
                   5         As part of his smear campaign, on or about June 4, 2021, Wolf issued eight
                   6 massive subpoenas requesting communications between Appel and various financial
                   7 institutions concerning a credit agreement between Millennium Lab Holdings II,
                   8 LLC/Millennium Laboratories, LLC (a business entity where Appel previously
                   9 served as a president) and several lenders. At issue here is a subpoena issued to
              10 Millennium Health LLC. (Declaration of Steven Brower [“Brower Decl.”], Ex. A,
              11 [the “Subpoena”].)
              12             On April 27, 2021, in his response to Appel’s Requests for Admission, Wolf
              13 admitted that (1) he did not know Appel at the time the Libelous Email was
              14 communicated on November 27, 2017, (Brower Decl., Ex. C, [Wolf’s Response to
              15 RFA No. 5]); (2) Appel was not Wolf’s client at any time before November 27, 2017
              16 (Id., [Wolf’s Response to RFA No. 6]); (3) Appel was not a client of Gersten Savage
              17 when Wolf was the “head of the litigation side.” (Id. [Wolf’s Response to RFA No.
              18 7); and (4) Wolf did not know Appel had “legal issues” when Wolf was the “head of
              19 the litigation side at Gersten Savage” (Id. [Wolf’s response to RFA No 8]). Because
              20 Wolf has admitted that he did not know Appel at the time he sent the Libelous
              21 Email—and that he was obviously talking about a different person—he cannot claim
              22 now that he knew about Appel’s purported legal issues when he sent the e-mail.
              23 Indeed, Wolf does not even contend that the legal issues that Appel’s former
              24 employers had were securities fraud; he claims only that they had to do with Medicare
              25 billing.
              26             The Subpoena should be quashed, or in the alternative, the Court should issue
              27 a protective order limiting the documents produced, for the following reasons: (1) the
              28 Subpoena seeks records that are not relevant to any party’s claims or defense; (2) the
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                4
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 5 of 11


                   1 Subpoena is not proportional to the needs of the case and therefore unjustly
                   2 burdensome and oppressive; (3) the Subpoena improperly seeks records that are
                   3 protected from disclosure by the Constitutional rights to privacy and confidentiality;
                   4 and (4) the Subpoena is nothing more than attempt to harass Plaintiff.
                   5         Pursuant to Local Rule 251(a), on June 18, 2021, Plaintiff’s counsel emailed
                   6 counsel for Defendant a meet and confer letter requesting to withdraw the Subpoena
                   7 for the reasons delineated in this Motion. On June 22, 2021, counsel for Defendant
                   8 replied, refusing to withdraw the Subpoena. (Brower Decl., Ex. D.)
                   9 II.     ARGUMENT
              10                A. The Subpoena Requires Compliance Beyond the Geographical
              11                   Limits Specified in Rule 45(C).
              12             Pursuant to Rule 45(d)(3) of Federal Rules of Civil Procedure, a court for the
              13 district where compliance is required must quash a subpoena that (ii) requires a
              14 person to comply beyond the geographical limits specified in rule 45(c). Rule 45(c)
              15 provides that compliance may be required within 100 miles of where the person
              16 subject to the Subpoena resides, is employed or regularly conducts business in
              17 person. Fed. R. Civ. P. 45(c)(A).
              18             Here, the Subpoena is addressed to a non-party business entity—Millennium
              19 Health LLC, which is located and regularly conducts business at 16981 Via Tazon,
              20 San Diego, CA 92127. (Brower Decl., ¶ 9, Ex. E.) However, the Subpoena requests
              21 compliance over 500 miles away at 705 F Street, Sacramento, CA 95814.
              22 Accordingly, the Subpoena must be quashed as it requires compliance beyond the
              23 geographical limits specified in Rule 45(c) of Federal Rules of Civil Procedure.
              24                B. The Subpoena Seeks Records That Are Not Relevant to Any Party’s
              25                   Claims or Defenses.
              26             The Rules of Civil Procedure permit discovery regarding only non-privileged
              27 matter that is relevant to any party’s claim or defense and proportional to the needs
              28 of the case. Fed. R. Civ. P. 26(b)(1). Importantly, the scope of discovery no longer
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                5
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                     Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 6 of 11


                   1 includes information “reasonably calculated to lead to the discovery of admissible
                   2 evidence.” The amendments to Rule 26, effective December 1, 2015, purposefully
                   3 removed that phrase “to deal with the problem of over-discovery.” Id.; In re Bard
                   4 Filters Products Liability Litig., 317 F.R.D. 562, 564 (D. Ariz. 2016). Evidence is
                   5 relevant only if it has “any tendency to make the existence of any fact that is of
                   6 consequence to the determination of the action more or less probable than it would
                   7 be without the evidence.” Fed. R. Evid. 401. “On a Rule 45 motion to quash a
                   8 subpoena, the moving party has the burden of persuasion, but the party issuing the
                   9 subpoena must demonstrate that the discovery sought is relevant.” Personal Audio
              10 LLC v. Togi Entertainment, Inc. 2014 WL 1318921, at 2. (N.D. Cal. 2014).
              11            The documents Wolf is seeking are not relevant. Wolf admits that he did not
              12 know Appel when he sent the Libelous E-mail, that he never represented Appel, and
              13 that Appel did not have any “legal issues (securities fraud) along with Montrose
              14 Capital and Jonathan Winston.”           No amount of discovery can change those
              15 conclusively established facts.
              16            Rather than litigating the case, Wolf’s Subpoena amounts to a fishing
              17 expedition trying to “dig up some dirt” on Appel in a silly effort to contend that he
              18 would be able to prove that his libelous statement was actually somehow true. Wolf’s
              19 contention that, with the aid of additional discovery, he might prove that his Libelous
              20 E-mail was “substantially true” is preposterous.          While the forum state law
              21 (California) does not require that a defendant “justify every word of the alleged
              22 defamatory matter,” it does not allow Wolf to make false claims and then hope that
              23 he can find some facts to support them. California’s truth defense allows for only
              24 “slight inaccuracy in the details.” 5 B. Witkin, Summary of California Law § 656
              25 (11th ed. 2021) (citing cases). Here, there is not a slight inaccuracy of details. There
              26 is nothing about the Libelous E-mail that is true. Appel was never a client of Wolf’s;
              27 he did not have securities fraud issues; and he was never engaged with Montrose
              28 Capital and Jonathan Winston.
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                              6
                            PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 7 of 11


                   1         Wolf’s argument that the “gist” of his email might have turned out to be correct
                   2 because a different company, with different personnel, represented by different
                   3 lawyers, at a different time, had a different set of legal problems is without merit. If
                   4 Wolf’s view of the law were correct, every entity ever associated with a defamation
                   5 plaintiff would be subject to unlimited discovery by a defendant hoping to find any
                   6 scrap of truth to the false communication at issue. Accordingly, the records requested
                   7 by the Subpoena is beyond the scope of the permissible discovery, and the Subpoena
                   8 should be quashed.
                   9            C. The Subpoena Is Not Proportional to The Needs of The Case and
              10                   Are Therefore Unjustly Burdensome and Oppressive.
              11             Pursuant to Rule 45(d)(3)(iv) of Federal Rule of Civil Procedure, a court must
              12 quash a subpoena that subjects a person to undue burden.
              13             Pursuant to Rule 45(d)(3)(iv) of Federal Rule of Civil Procedure, a court must
              14 quash a subpoena that subjects a person to undue burden.
              15             To determine whether a subpoena should be enforced, the Court is guided by
              16 both Rule 45, which protects a subpoenaed party from “undue burden,” and Rule 26,
              17 which provides that the Court must limit discovery if “the discovery sought . . can be
              18 obtained from some other source that is more convenient, less burdensome, or less
              19 expensive” or if “the burden or expense of the proposed discovery outweighs its
              20 likely benefit.” Fed. R. Civ. P. 45(d)(1); Fed. R. Civ. P. 26(b)(2)(C)(i) (Committee
              21 Notes on Rules—2015 Amendment.)
              22             “A party or lawyer responsible for issuing and serving a subpoena, therefore,
              23 must take reasonable steps to avoid imposing undue burden or expense on a person
              24 subject to the subpoena.” Fed. R. Civ. P. 45(c)(1). In turn, the Court “must protect a
              25 person who is neither a party nor a party’s officer from significant expense resulting
              26 from compliance” with a subpoena. Fed. R. Civ. P. 45(d)(2)(B)(ii).
              27             Here, Wolf failed to first request the records from Appel before exposing the
              28 non-parties to the undue burden of responding to lengthy subpoenas. Wolf served
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                 7
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 8 of 11


                   1 subpoenas that are over 380 pages long with exhibits, requesting “Any and all
                   2 communications” for a period of four years between Appel, his former employer, and
                   3 various financial institutions and other parties concerning certain credit agreements.
                   4         Considering that the requested information would have no probative value, as
                   5 Wolf has already admitted he did not know Appel at the time he published the
                   6 defamatory statement, the proposed discovery outweighs its likely benefits.
                   7            D. The Subpoena Improperly Seeks Records That Are Private,
                   8               Confidential,     And     Otherwise     Proprietary     and     Sensitive
                   9               Commercial Information.
              10             Rule 45(d)(3)(B)(i) provides, “[t]o protect a person subject to or affected by a
              11 subpoena, the Court for the district where compliance is required may, on motion,
              12 quash or modify the subpoena if it requires (i) disclosing a trade secret or other
              13 confidential research, development, or commercial information…” Fed. R. Civ. P.
              14 45(d)(3)(B)(i). In assessing these considerations, “special weight” should be given
              15 “to the burden on non-parties of producing documents to parties involved in
              16 litigation.” Travelers Indemnity Co. v. Metropolitan Life Insurance Co. 228 F.R.D.
              17 111, 113 (D. Conn. 2005). “The Court should be particularly sensitive to weighing
              18 the probative value of the information sought against the burden of production on a
              19 non-party.” Fears v. Wilhelmina Model Agency, Inc., 2004 WL 719185 (S.D.N.Y.
              20 2004).
              21             Even highly relevant, nonprivileged information may be shielded from
              22 discovery if its disclosure would impair a person’s “inalienable right of privacy”
              23 provided by Article I, § 1 of the California Constitution. Hill v. National Collegiate
              24 Athletic Ass’n (1994) 7 C4th 1, 16-17; Britt v. Superior Court (1978) 20 Cal.3d 844,
              25 855-856. The right to privacy is also guaranteed by the United States Constitution.
              26 Griswold v. State of Connecticut, 381 U.S. 479, 484 (1965). Additionally, business
              27 entities have a general right to privacy under the United States Constitution via the
              28 Fourth, Fourteenth, and Fifth Amendments.               Roberts v. Gulf Oil Corp., 147
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                 8
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 9 of 11


                   1 Cal.App.3d 770, 795 (1983); Burrows v. Superior Court, 13 Cal.3d 238 (1974). A
                   2 third person’s right of privacy may be asserted by any party to the action. (Valley
                   3 Bank of Nevada v. Superior Court (1975) 15 C3d 652, 658.)
                   4         The right of privacy in California is “in many respects broader than its federal
                   5 constitutional counterpart, [in that it] protects individual from the invasion of their
                   6 privacy not only by state actors but also by private parties.” Leonel v. American
                   7 Airlines, Inc., 400 F3d 702, 711 (9th Cir. 2005). In order for information to be
                   8 protected from discovery under the California right to privacy, Appel must
                   9 demonstrate the following elements: (1) a legally protected privacy interest; (2) a
              10 reasonable expectation of privacy under the circumstances; and (3) a showing that
              11 production would lead to a serious invasion of the protected privacy interest. Id at
              12 712. Notably, “[t]hese elements do not constitute a categorical test, but rather serve
              13 as threshold components of valid claim to be sued to ‘weed out claims that involve
              14 so insignificant or de minimis an intrusion on a constitutionally protected privacy
              15 interest as not even to require an explanation or justification. . .’” Id.
              16             Here, the Subpoena seeks “Any and all communications” for the period of four
              17 years between Appel and various financial institutions and other parties concerning
              18 credit agreements between Millennium Lab Holdings II, LLC/Millennium
              19 Laboratories, LLC and several lenders, Millennium Laboratories Confidential
              20 Information Memorandum, Millennium Laboratories’ Commitment Letter dated
              21 March 16, 2014; Millennium Lab Holdings II, LLC’s Chapter 11 bankruptcy court
              22 proceeding, etc. All the foregoing parties are entitled to privacy and confidentiality
              23 protections, and the requested communications are not discoverable.
              24                E. The Subpoena Is Nothing More Than an Attempt to Harass
              25                   Plaintiff.
              26             As demonstrated above, the Subpoena seeks records totally irrelevant to any
              27 party’s claims or defense and are not proportionate to the legitimate discovery needs
              28 of the case. Instead, Wolf’s strategy here is transparent. Rather than address the
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                 9
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                     Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 10 of 11


                   1 undisputed fact that Wolf lied about Appel, Wolf is attempting to further smear Appel
                   2 and damage his potential business relationships throughout the country. Indeed,
                   3 Wolf is using the broad litigation privilege to issue subpoenas to Appel’s business
                   4 contacts, allowing him to repeat claims of “securities fraud,” even where he admits
                   5 that there was no truth to his original statement. This places Appel in the position of
                   6 having to explain the false and defamatory nature of Wolf’s claims to some of the
                   7 largest banks, accounting firms, and companies that Appel deals with in business.
                   8 Additionally, Wolf is attempting to uncover significant confidential information that
                   9 is protected by California’s broad protections of privacy, including financial privacy.
              10             Wolf’s actions here are nothing more than an effort to harass a litigation
              11 opponent and attempt to bury him in irrelevant discovery. Having issued subpoenas
              12 in three different judicial districts (and none in the district where the case is actually
              13 pending), Wolf has forced Appel to chase him around the country to protect his
              14 interests and bring to a resolution this clear case of libel.
              15             Such tactics should not be condoned by the courts, and the Subpoena should
              16 be quashed to forestall Wolf’s oppressive tactics.
              17 III.        REASONABLE          EXPENSES            SHOULD      BE    AWARDED          TO
              18             PETITIONER TO BE PAID BY RESPONDENT AND HIS COUNSEL.
              19             Rule 45(d)(1) provides, “[t]he court for the district where compliance is
              20 required must enforce this duty and impose an appropriate sanction—which may
              21 include lost earnings and reasonable attorney’s fees—on party or attorney who fails
              22 to comply [who fails to take reasonable steps to avoid imposing undue burden or
              23 expense on the subpoenaed person].” (emphasis added.)
              24             As stated in the Declaration of Steven Brower, Plaintiff Appel has incurred
              25 expenses and fees as a result of Defendant Wolf’s unauthorized conduct in the
              26 amount of $4424.00. (Brower Decl., ¶ 10.) Accordingly, the Court should order
              27 Defendant Wolf and his counsel of record Wingert Grebing Brubaker & Juskie LLP,
              28 and Andrew A. Servais pay reasonable expenses and fees incurred in making this
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                10
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
                       Case 2:21-mc-00171-WBS-JDP Document 1 Filed 07/02/21 Page 11 of 11


                   1 Motion in the amount of $3,725.00.
                   2 III.    CONCLUSION
                   3         For the foregoing reasons, Petitioner Howard Appel’s motion to quash the
                   4 Subpoena, or in the alternative for a protective order, or in the alternative the Court
                   5 should issue a protective order appropriately limiting the scope of the documents to
                   6 be produced, should be granted.
                   7
                   8 DATED: July 1, 2021                     BROWER LAW GROUP, APC
                   9
              10                                             By: /s/ Steven Brower
                                                                 Steven Brower
              11                                                 Attorney for Plaintiff
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION
                                                                11
                             PLAINTIFF’S MOTION AND MOTION TO QUASH SUBPOENA TO NON-PARTY WITNESS
